Case 1:20-cv-01142-JMF Document 42-1 Filed 04/24/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

STATE OF NEW YORK,
Plaintiff, No. 20 Civ. 1127 (JMF)
-\V-

CHAD F. WOLF, in his official capacity as Acting
Secretary of Homeland Security, et al.,

Defendants.

 

R. LLHEUREUX LEWIS-MCCOY et al., on behalf of
themselves and all similarly situated individuals

, No. 20 Civ. 1142 (JMF)
Plaintiffs,

-V-

CHAD F. WOLF, in his official capacity as Acting
Secretary of Homeland Security, et al.,

Defendants.

 

 

DECLARATION
I, Robert E. Perez, hereby state as follows:

1. Iam currently the Deputy Commissioner of U.S. Customs and Border Protection (CBP),
U.S. Department of Homeland Security. Until June 2018, I was the Executive Assistant
Commissioner for Operations Support. I began my career with the U.S. Customs Service
in 1992 as a Customs Inspector in Newark, New Jersey. Throughout my career at CBP I
have held various positions at CBP headquarters and the field, including becoming the

first Director of the Customs—Trade Partnership Against Terrorism (C-TPAT) in 2002. I
Case 1:20-cv-01142-JMF Document 42-1 Filed 04/24/20 Page 2 of 4

also served as a Port Director and the Director of Field Operations in Detroit, Michigan
and a Director of Field Operations at CBP’s New York Field Office.

2. Inmy role as a Deputy Commissioner, I am the agency’s senior career official, with a
primary focus of working closely with the Commissioner to ensure that CBP’s mission of
protecting the Nation’s borders from terrorists and terrorist weapons is carried out
effectively in partnership with other Federal, state, local, and foreign entities.
Additionally, I provide executive leadership in planning short and long-range strategies,
activities, and projects.

3. The purpose of this declaration is to support Defendants’ Letter Motion to Redact Certain
Documents in the in State of New York v. Wolf, Case No. 20-cv-01127 (S.D.N.Y) and
Lewis-McCoy v. Wolf, Case No. 20-cv-1142 (S.D.N.Y.) matters and explain the need to
redact personally identifiable information of CBP employees from the Administrative
Record.

4. This declaration is based on my personal knowledge, as well as information conveyed to
me by my staff and other knowledgeable CBP personnel in the course of my official
duties and responsibilities.

5. CBP redacted names of employees, including names of law enforcement officers, as well
as their email addresses and phone numbers (collectively, “PIT’) from the publicly filed
portion of the administrative record in the above-captioned cases. Disclosure of
employee PII would constitute unwarranted invasion of privacy, could create safety
concerns for employees and would not provide any added benefit to the litigation of these
matters. Disclosure of emails and phone numbers of CBP employees could create cyber

security threats to both employees and CBP as a whole.
Case 1:20-cv-01142-JMF Document 42-1 Filed 04/24/20 Page 3 of 4

6. Disclosure of employee PII, such as names, email addresses, and phone numbers
constitutes an invasion of privacy. The individual’s right to have his or her identity
withheld from disclosure outweighs the public interest, if any, in knowing the withheld
information. The identification of an individual in association with the performance of
duties at a law enforcement agency, in an operational context, risks unwarranted
attribution and attention to the employee beyond the confines of his or her job and into
his or her personal life.

7. Further, disclosure of the identities of employees creates threats to the safety of the
employees and their families. CBP employees have been subject to harassment,
discrimination, and have even received threats to physical safety solely because of their
employment at CBP. For example, in July of 2019, at CBP Tucson Field Office multiple
marked CBP vehicles, parked in a non-government parking lot, were vandalized
overnight. Further, in June of 2019, Border Patrol Agents in Idaho received threats via
fax. In the same month, the group “Antifa” posted threats to law enforcement on social
media threatening to use “acid milkshakes” to inflict chemical burns. Finally, CBP
employees regularly receive threats on government phones by callers using altered
numbers and spoofed voices and have been harassed on public transportation solely for
their perceived affiliation with the Department of Homeland Security or CBP. Asa
result, the Office of Personnel Management designated CBP a “Security Agency” and
CBP employees are exempt from its salary information disclosure policy.

8. Disclosing the identities of specific individuals will not advance the litigation or shed
light on agency operations beyond what the individual’s title would. The identity of

individual employees is not relevant to the claims in this litigation where a specific
Case 1:20-cv-01142-JMF Document 42-1 Filed 04/24/20 Page 4 of 4

agency action is challenged. Even if the names of individuals could provide minimal
benefit to the litigation, any benefit is outweighed by the personal privacy interests of
CBP employees.

9. Finally, disclosure of an individual’s email addresses could subject that individual and
CBP as a whole to cybersecurity vulnerabilities. If an employee’s email address is
publicized, malicious actors can engage in various forms of deception, such as phishing
and spear-phishing, to manipulate the individual into divulging confidential work-related
or personal information that such actors subsequently use for malicious purposes.
Malicious actors may also engage in other tactics such as publishing individuals’ private
information, harassing individuals, and or sending ransomware, presenting additional
cybersecurity threats for CBP.

10. For the reasons stated above, all CBP employee PII should be filed under seal or redacted
from the publicly filed Administrative Record.

11. I declare that the foregoing is true and correct to the best of my knowledge, information,

and belief.

Executed on this 24" day of April, 2020

/s/

Robert E. Perez
Deputy Commissioner
U.S. Customs and Border Protection
